Title: From James Madison to Albert Gallatin, 27 May 1807
From: Madison, James
To: Gallatin, Albert



Sir,
Department of State, May, 27th, 1807.

In consequence of your letter of yesterday’s date, advising that the funds heretofore lodged with Sir Francis Baring & Co. to the credit of Mr. Lear, have been exhausted by drafts previous to his last of £ 1500 sterling, which remains unprovided for; and as existing circumstances may render it expedient to give him a further credit in London, I have the honor to request that besides the £ 1500 sterling to reimburse Sir Francis Baring & Co. for the draft above referred to, you will be pleased to place in their hands, subject to Mr. Lears future orders, the sum of thirty thousand dollars, out of the appropriations for Barbary intercourse.  I have the Honor &c.

James Madison.

